                                            Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 1 of 13




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        DAVID DELUCA, et al.,                           Case No.17-cv-00034-EDL
                                                         Plaintiffs,
                                   8
                                                                                            ORDER DENYING DEFENDANT’S
                                                  v.                                        MOTION FOR INTERLOCUTORY
                                   9
                                                                                            APPEAL
                                  10        FARMERS INSURANCE EXCHANGE,
                                                                                            Re: Dkt. No. 159
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   I.       INTRODUCTION

                                  14            This employee misclassification case arises under the Federal Labor Standards Act

                                  15   (“FLSA”) as well as California and New York state law. Plaintiffs are a class of special

                                  16   investigators employed by the Defendant. Their main job duties involve providing investigatory

                                  17   services when fraud is suspected in the submission of any insurance claim. One of the key

                                  18   disputes in this lawsuit involves whether, considering their primary job duties, Plaintiffs

                                  19   classification as exempt employees by Defendant Farmer Insurance Exchange (“FIE” or

                                  20   “Farmers”) violates federal and state labor and employment statutes.

                                  21            Earlier this year, the parties filed cross motions for summary judgment. On May 15, 2019,

                                  22   the Court entered an Order on the parties’ motions granting in part and denying in part Plaintiffs’

                                  23   motion on various claims and denying Defendant’s motion altogether. Dkt. No. 152. Pertinent to

                                  24   Defendant’s pending motion, the Court denied Defendant’s motion and granted Plaintiff’s motion

                                  25   on the administrative exemption, essentially finding that there were no triable issues of fact as to

                                  26   whether Plaintiffs’ primary duty (1) is directly related to the management or general business

                                  27   operations, and (2) “includes the exercise of discretion and independent judgment with respect to

                                  28   matters of significance.” 29 C.F.R. § 541.200(a). The Court held that Plaintiffs’ primary duty is
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 2 of 13




                                   1   conducting investigations and that they do not exercise the requisite discretion and independent

                                   2   judgment on matters of significance that would qualify them for the administrative exemption and

                                   3   justify classifying them as exempt employees. Defendant requests certification from this Court to

                                   4   appeal that ruling immediately to the Ninth Circuit Court of Appeals. For the reasons set forth

                                   5   below, the Court DENIES Defendant’s motion.

                                   6   II.    PROCEDURAL HISTORY

                                   7          On January 4, 2017, Plaintiffs filed this lawsuit alleging claims under the FLSA for

                                   8   overtime wages and under California’s wage and hour laws for waiting time and wage statement

                                   9   penalties and premiums for missed meal periods. The Court conditionally certified Plaintiffs’

                                  10   FLSA claims on August 1, 2017 and certified a class of special investigators who worked for

                                  11   Farmers in California on February 27, 2018.

                                  12          On November 8, 2018, the Court granted in part and denied in part Plaintiffs’ motion for
Northern District of California
 United States District Court




                                  13   leave to amend their complaint. The Court permitted Plaintiffs to amend the complaint to add

                                  14   New York Plaintiff Melissa Laughlin and her New York state law claims but denied the addition

                                  15   of Michigan Plaintiffs Timothy Bethel, Thomas Berry, and Mark Ritzema and their Michigan state

                                  16   law claims. Plaintiffs filed an amended complaint on November 13, 2018 to add Plaintiff

                                  17   Laughlin’s claims that Farmers violated New York’s overtime law, New York Labor Law Art. 19,

                                  18   §§ 650 et seq., and provided deficient notice and wage statements in violation of New York’s

                                  19   Wage Theft Act, New York Labor Law Art. 6, §§ 190 et seq.

                                  20          On February 2, 2019, the parties filed cross-motions for summary judgment. The Court

                                  21   held a hearing on the motions on April 4, 2019. Thereafter, the Court issued an order that granted

                                  22   in part, and denied in part the parties’ motions. Dkt. No. 152. Regarding the administrative

                                  23   exemption, in finding that Plaintiffs were not exempt from overtime compensation because they

                                  24   are not employed in a bona fide administrative capacity, the Court made these findings:

                                  25              •   Plaintiffs’ primary job duty is to conduct investigations into claims that indicate

                                  26                  potential fraud, while other responsibilities such as reporting claims to government

                                  27                  agencies or training other personnel on fraud prevention (that may suggest the

                                  28                  administrative exemption) applies are secondary to their central task.
                                                                                         2
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 3 of 13




                                   1                •   Plaintiffs’ primary duty of conducting factual investigations that inform a claims

                                   2                    representative’s ultimate determination of whether to pay claims does not qualify as

                                   3                    being directly related to running Farmers’ business or formulating or helping to

                                   4                    execute policy such that Plaintiffs may be exempt from overtime compensation due

                                   5                    to the administrative exception.

                                   6                •   The administrative exemption also is not fulfilled because Plaintiffs do not exercise

                                   7                    the necessary discretion and independent judgment in carrying out their primary

                                   8                    duty of conducting investigations into claims that indicate potential fraud.

                                   9   Dkt. No. 152 at 18-30.

                                  10           On June 28, 2019, Defendant filed this motion which asks the Court to enter final

                                  11   judgment on the granting of Plaintiff’s motion for summary judgment on the administrative

                                  12   exemption issue to allow for Defendant to pursue an immediate appeal under Federal Rules of
Northern District of California
 United States District Court




                                  13   Civil Procedure 54(b), or in the alternative, requests that this court certify the exemption issue for

                                  14   immediate appeal pursuant to 28 U.S.C. section 1292(b).

                                  15   III.    LEGAL AUTHORITY

                                  16           A.       Final Judgment Under FRCP 54(b)

                                  17           Federal Rule of Civil Procedure 54(b) provides:

                                  18                    When an action presents more than one claim for relief—whether as
                                  19                    a claim, counterclaim, crossclaim, or third-party claim—or when
                                                        multiple parties are involved, the court may direct entry of a final
                                  20                    judgment as to one or more, but fewer than all, claims or parties
                                                        only if the court expressly determines that there is no just reason for
                                  21                    delay. Otherwise, any order or other decision, however designated,
                                                        that adjudicates fewer than all the claims or the rights and liabilities
                                  22
                                                        of fewer than all the parties does not end the action as to any of the
                                  23                    claims or parties and may be revised at any time before the entry of
                                                        a judgment adjudicating all the claims and all the parties’ rights and
                                  24                    liabilities.

                                  25           When faced with a motion pursuant to Rule 54(b), the Court must first determine whether

                                  26   its ruling concerns a “final judgment.” Curtiss-Wright Corp. v. General Electric Co., 446 U.S. 1,

                                  27   7-8 (1980). It must be a ‘judgment’ in the sense that it is a decision upon a cognizable claim for

                                  28   relief, and it must be ‘final’ in the sense that it is ‘an ultimate disposition of an individual claim

                                                                                           3
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 4 of 13




                                   1   entered in the course of a multiple claims action.’” Id. at 7 (quoting Sears, Roebuck & Co. v.

                                   2   Mackey, 351 U.S. 427 (1996). A judgment is final under Rule 54(b) when it “terminates the

                                   3   litigation between the parties . . . and leaves nothing to be done but to enforce by execution what

                                   4   has been determined.” Parr v. United States, 351 U.S. 513, 518 (1956); see also Jewel v. Nat’l

                                   5   Sec. Agency, 810 F.3d 622, 628 (9th Cir. 2015) (to qualify as final, the judgment must be “

                                   6   sufficiently divisible from the other claims such that the case would not inevitably come to this

                                   7   court on the same set of facts.”).

                                   8           After a court has determined whether a judgment is final, it then must determine whether,

                                   9   in its discretion, any “just reason for delay” in entering final judgment exists. The court does so

                                  10   by balancing judicial administrative interests and the equities involved. Curtiss-Wright, 446 U.S.

                                  11   at 8, 10. In particular, a court should “consider such factors as whether the claims under review

                                  12   [a]re separable from the others remaining to be adjudicated and whether the nature of the claims
Northern District of California
 United States District Court




                                  13   already determined was such that no appellate court would have to decide the same issues more

                                  14   than once even if there were subsequent appeals.” Id. at 8. “Rule 54(b) certification is not be

                                  15   granted routinely.” Tessera, Inc. v. Toshiba Corp., 15-cv-2541-BLF, 2017 WL 11002227, at * 3

                                  16   (N.D. Cal. Mar. 6, 2017) (granting Plaintiff’s Rule 54(b) motion), certification rev’d on other

                                  17   grounds, 743 Fed.Appx. 140 (9th Cir. Nov. 21, 2018). The court is “mindful of the demands on

                                  18   the appellate court, thus necessitating careful consideration of whether certification would produce

                                  19   unnecessarily duplicative appeals.” Id. “There clearly is wisdom in invoking this remedy only in

                                  20   compelling circumstances.” Id.

                                  21           In Tessera, a patent dispute, after the district court granted partial summary judgment in

                                  22   favor of the defendant, it entered final judgment under Rule 54(b) on the issue of whether the

                                  23   parties’ licensing agreement created a patent-based royalty obligation. 743 Fed.Appx. at 141. The

                                  24   Ninth Circuit dismissed the plaintiff’s appeal of the district court’s partial summary judgment

                                  25   ruling, stating that:

                                  26                   The partial summary judgment order before us held that the parties’
                                  27                   licensing agreement and its amendment do not create a product-
                                                       based (as opposed to patent-based) royalty obligation. Yet, as
                                  28                   Tessera indicated at oral argument, it may seek additional discovery
                                                                                         4
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 5 of 13



                                                      and still attempt to prove at trial that Toshiba owed royalties on the
                                   1                  products at issue in its third cause of action under a patent-based
                                   2                  interpretation of the contract. Thus, the order does not resolve a
                                                      separable claim; it simply resolves one theory regarding the nature
                                   3                  of Toshiba’s royalty obligation under the licensing agreement rather
                                                      than whether that obligation attaches to the products in question.
                                   4
                                       Id. The court further found that “the ‘order does not present final adjudication of a complete claim
                                   5
                                       on the facts, the theories for relief, or the parties.’” Id. at 141-42 (quoting Jewel, 810 F.3d at 629
                                   6
                                       (9th Cir. 2015) citing Wood v. GCC Bend, LLC, 422 F.3d 873, 879-80 (9th Cir. 2005) (reversing
                                   7
                                       district court’s Rule 54(b) certification order because of the claim’s close relationship to other still
                                   8
                                       pending claims)).
                                   9
                                              B.      Interlocutory Appeal, § 1292(b)
                                  10
                                                      1.      Timeliness of a Request for Interlocutory Appeal
                                  11
                                              Though there is no specified time limit for seeking certification. Section 1292(b) provides
                                  12
Northern District of California




                                       for an “immediate appeal,” and “a district judge should not grant an inexcusably dilatory request.”
 United States District Court




                                  13
                                       Richardson Electronics, Ltd. v. Panache Broadcasting of Pennsylvania, Inc., 202 F.3d 957, 958
                                  14
                                       (7th Cir. 2000). Although a judge has the power to amend her orders at any time to certify for
                                  15
                                       interlocutory appeal, “[t]he ten-day limitation in section 1292(b) [applicable to the appellate
                                  16
                                       court’s acting on a certification] is not to be nullified by promiscuous grants of motions to amend.
                                  17
                                       An amendment that will have the effect of extending the limitation is proper only if there is a
                                  18
                                       reason for the delay.” Weir v. Propst, 915 F.2d 283, 287 (7th Cir. 1990). In view of the very short
                                  19
                                       time frame in which the appellate court must act once a district court grants certification, the party
                                  20
                                       seeking certification should act similarly expeditiously.
                                  21
                                                      2.      Requirements for Interlocutory Appeals under 28 U.S.C. 1292(b)
                                  22
                                              As a general rule, a party may seek review of a district court’s rulings only after the entry
                                  23
                                       of final judgment. In re Cement Antitrust Litig., 673 F.2d 1020, 1027 (9th Cir.1982). The district
                                  24
                                       court may under “exceptional” circumstances, however, certify an order for interlocutory review
                                  25
                                       pursuant to 28 U.S.C. § 1292(b). Id. at 1026 (citing Coopers & Lybrand v. Livesay, 437 U.S. 463,
                                  26
                                       475 (1978) (holding that “exceptional circumstances [must] justify a departure from the basic
                                  27
                                       policy of postponing appellate review until after the entry of a final judgment”)). Certification
                                  28
                                                                                          5
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 6 of 13




                                   1   may be appropriate where: (1) the order involves a controlling question of law; (2) as to which

                                   2   there is substantial ground for difference of opinion; and (3) an immediate appeal from the order

                                   3   may materially advance the ultimate termination of the litigation. See 28 U.S.C. § 1292(b).

                                   4            “[T]he party pursuing the interlocutory appeal bears the burden of . . . demonstrating” that

                                   5   all three requirements have been met. Couch v. Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).

                                   6   Moreover, “[c]ertification under § 1292(b) requires the district court to expressly find in writing

                                   7   that all three § 1292(b) requirements are met.” Id. “Section 1292(b) is a departure from the

                                   8   normal rule that only final judgments are appealable, and therefore must be construed narrowly.”

                                   9   James v. Price Stern Sloan, Inc., 283 F.3d 1064, 1067 n.6 (9th Cir. 2002). “It was not intended

                                  10   merely to provide review of difficult rulings in hard cases.” U.S. Rubber Co. v. Wright, 359 F.2d

                                  11   784, 785 (9th Cir. 1966).

                                  12                           i.      Controlling Question of Law
Northern District of California
 United States District Court




                                  13            An issue is “controlling” if “resolution of the issue on appeal could materially affect the

                                  14   outcome of litigation in the district court.” Cement Antitrust Litig., 673 F.2d at 1026. Section

                                  15   1292(b) “was intended primarily as a means of expediting litigation by permitting appellate

                                  16   consideration during the early stages of litigation of legal questions which, if decided in favor of

                                  17   the appellant, would end the lawsuit.” United States v. Woodbury, 263 F.2d 784, 787 (9th Cir.

                                  18   1959).

                                  19            While the challenged issue need not be dispositive of the entire lawsuit to be controlling,

                                  20   see Kuehner v. Dickinson & Co., 84 F.3d 316, 319 (9th Cir. 1996), this first step of § 1292(b)

                                  21   analysis “should, at a minimum, require that reversal have some immediate effect on the course of

                                  22   litigation and result in some savings of resources.” F.T.C. v. Swish Mktg., 2010 WL 1526483, *2

                                  23   (N.D. Cal. Apr. 14, 2010) (Seeborg, J); see also Yoshimoto v. O’Reilly Auto., Inc., C 10-05438-

                                  24   LB, 2011 WL 2669604 (N.D. Cal. July 7, 2011); Asis Internet Servs. V. Active Response Grp, C

                                  25   07-6211-THE (N. D. Cal. Sept. 16, 2008).

                                  26            Further, the Ninth Circuit has rejected construing a question of law as controlling simply

                                  27   because “it is one the resolution of which may appreciably shorten the time, effort, or expense of

                                  28   conducting a lawsuit.” In re Cement Antitrust Litig., 673 F.2d at 1027 (“Congress could easily
                                                                                          6
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 7 of 13




                                   1   have chosen only to require that a question materially advance the litigation in order for it to be

                                   2   immediately reviewable. Since Congress chose to add the additional requirement that the issue for

                                   3   which review is sought must be a ‘controlling question of law,’ it would be improper for us to

                                   4   construe the statute as though these two requirements were interchangeable.”); see also

                                   5   Cornerstone Staffing Solutions v. James, 2014 WL 1364993, at *2 (N.D. Cal. Apr. 7, 2014)

                                   6   (Seeborg, J) (denying request for interlocutory appeal because defendant fell far short of

                                   7   demonstrating that there was substantial ground for difference of opinion and because

                                   8   interlocutory appeal would not save the litigation from needless expense and delay).

                                   9                          ii.     Substantial ground for difference of opinion

                                  10          “To determine if a ‘substantial ground for difference of opinion’ exists under § 1292(b),

                                  11   courts must examine to what extent the controlling law is unclear.” Couch, 611 F.3d at 633.

                                  12   “Courts traditionally will find that a substantial ground for difference of opinion exists where ‘the
Northern District of California
 United States District Court




                                  13   circuits are in dispute on the question and the court of appeals of the circuit has not spoken on the

                                  14   point, if complicated questions arise under foreign law, or if novel and difficult questions of first

                                  15   impression are presented.’” Id. “A substantial ground for difference of opinion exists where

                                  16   reasonable jurists might disagree on an issue’s resolution, not merely where they have already

                                  17   disagreed.” Reese v. BP Exploration (Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011) (“Stated

                                  18   another way, when novel legal issues are presented, on which fair-minded jurists might reach

                                  19   contradictory conclusions, a novel issue may be certified for interlocutory appeal without first

                                  20   awaiting development of contradictory precedent.”). “However, ‘just because a court is the first to

                                  21   rule on a particular question or just because counsel contends that one precedent rather than

                                  22   another is controlling does not mean there is such a substantial difference of opinion as will

                                  23   support an interlocutory appeal.’” Couch, 611 F.3d at 633.

                                  24                          iii.    Whether immediate appeal would materially advance the
                                  25                                  termination of the litigation
                                              “This factor is closely related to the question of whether an issue of law is ‘controlling’ ‘in
                                  26
                                       that the [district court] should consider the effect of a reversal ... on the management of the case.’”
                                  27
                                       Lakeland Vill. Homeowners’ Ass’n v. Great Am. Ins. Co., 727 F.Supp.2d 887, 896 (E.D. Cal.
                                  28
                                                                                          7
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 8 of 13




                                   1   2010). Section 1292(b) does not require “that the interlocutory appeal have a final, dispositive

                                   2   effect on the litigation, only that it ‘may materially advance’ the litigation.” Reese, 643 F.3d at

                                   3   688 (noting that the district court found that reversal of the order may take a defendant and claims

                                   4   out of the case, which was “sufficient to advance materially the litigation”); see also Ass’n of

                                   5   Irritated Residents v. Fred Schakel Dairy, 634 F.Supp.2d 1081, 1093 (E.D.Cal.2008) (“[T]he

                                   6   Ninth Circuit has not limited 1292(b) motions to actions where the question is dispositive of the

                                   7   entire action”). “The ultimate question is whether permitting an interlocutory appeal would

                                   8   minimize the total burdens of litigation on parties and the judicial system by accelerating or at

                                   9   least simplifying trial court proceedings.” Allen v. ConAgra Foods, Inc., No. 3:13-CV-01279-

                                  10   WHO, 2019 WL 1466889, at *3 (N.D. Cal. Feb. 6, 2019) (citation omitted).

                                  11   IV.    DISCUSSION

                                  12          A.      The Parties’ Positions
Northern District of California
 United States District Court




                                  13                  1.      Defendant’s Position

                                  14                          a.      Rule 54(b)

                                  15          Defendant contends that entering final judgment under rule 54(b) is proper for two reasons:

                                  16   (1) whether investigators are classified as exempt is the primary legal dispute in this case and thus

                                  17   is the threshold issue of liability; and (2) this Court’s application of the FLSA to the special

                                  18   investigators role at FIE raises a novel issue of law on whether the reporting of claims by special

                                  19   investigators to government agencies should be considered part of an investigator’s primary duty

                                  20   Dkt. No. 163 at 1.

                                  21          Defendant states that the court adjudicated the main cognizable claim for relief in this case

                                  22   and disposed of defendant’s affirmative defense, which was that the special investigators were

                                  23   administratively exempt under the FLSA. Defendant argues that while the federal claims and the

                                  24   state law claims are only viable if FIE misclassified its investigators as exempt employees, the

                                  25   exemption claims and the remaining state law claims do not overlap because the exemption issue

                                  26   focuses on the investigators’ job duties and FIE’s expectations of that job, and the remaining

                                  27   claims involve merely the amount of damages to be awarded. Thus, defendant argues, if the Ninth

                                  28   Circuit reverses this court’s decision, a trial would not be necessary.
                                                                                          8
                                         Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 9 of 13




                                   1          Defendant further argues that the classification of special investigators, and FIE’s

                                   2   affirmative defense to the classification under the administrative exemption, are severable from

                                   3   the remaining derivative claims because: (1) the May 15 order classified all investigators as non-

                                   4   exempt employees, so there are no classification claims left for trial; and (2) the remaining claims

                                   5   for trial, while all derivative of the administrative exemption claim, implicate different factual and

                                   6   legal issues, mainly, as Defendant points out, the primary duties of the investigators requires a

                                   7   separate analysis from the calculation and determination of damages and the determination of the

                                   8   correct statute of limitations to apply in this case. Thus, Defendant argues, none of the remaining

                                   9   claims require an analysis relevant to the misclassification determination.

                                  10          Lastly, Defendant argues that certifying the exemption question for an immediate appeal

                                  11   would allow the Ninth Circuit to address for the first time whether insurance inspectors should be

                                  12   classified as exempt employees under the FLSA. Defendant points out that there is currently a
Northern District of California
 United States District Court




                                  13   split between the Fourth and Sixth Circuits on the correct application of the FLSA administrative

                                  14   exemption. Thus, Defendant argues, that there is a no reason to delay judgment.

                                  15                          b.      Interlocutory Appeal § 1292(b)

                                  16          In the alternative, Defendant asks this Court to certify Plaintiff’s exemption claim for an

                                  17   interlocutory appeal under 28 U.S.C. section 1292(b). Defendant argues that the Court’s May 15,

                                  18   2019 Order involves a controlling question of law, as which there is a substantial ground for

                                  19   difference in opinion, and an immediate appeal may materially advance the ultimate termination of

                                  20   the litigation. Defendant asserts that this lawsuit stands or falls on the determination of whether

                                  21   the special investigators come within the administrative exemption requirements of the FLSA.

                                  22   Defendant argues that if the Ninth Circuit were to reverse this court’s decision on the

                                  23   administrative exemption claim, that reversal would end the litigation, so this Court’s order is a

                                  24   controlling question of law.

                                  25          Second, to show that there is substantial ground for difference of opinion, Defendant points

                                  26   to the split between in the Fourth and Sixth Circuits on the application of the administrative

                                  27   exemption of the FLSA to fraud investigators employed by insurance companies. Compare

                                  28   Calderon v. GEICO Gen Ins. Co., 809 F.3d 111 (4th Circ. 2015) with Foster v. Nationwide, 710
                                                                                         9
                                        Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 10 of 13




                                   1   F.3d 640 (6th Circ. 2013). Finally, and similarly to Defendant’s 54(b) argument, defendant

                                   2   maintains that an immediate appeal will materially advance the end of this litigation because a

                                   3   Ninth Circuit reversal of this Court’s May 15 order would terminate the litigation and thus insure

                                   4   that resources would not be wasted on useless pre-trial discovery. Dkt. No. 163 at 11.

                                   5                  2.      Plaintiffs’ Position

                                   6                          a.      Rule 54(b)

                                   7          Plaintiff argues that Defendant’s Rule 54(b) request should be denied because there is no

                                   8   final judgment. Plaintiff maintains that a monetary amount must be determined to issue a final

                                   9   order. Plaintiff and Defendant agree that the Court’s summary judgment order determined

                                  10   liability, but relying on Calderon v. GEICO Gen Ins. Co., 754 F.3d 201 (4th Cir. 2014), Plaintiff

                                  11   argues that the Court’s order is not sufficient to create an enforceable judgment without a fixed

                                  12   amount of damages. Calderon, 754 F.3d at 207 (in a civil damage suit, a judgment for the plaintiff
Northern District of California
 United States District Court




                                  13   that determines liability but does not affix damages is appealable solely under 28 U.S.C. §

                                  14   1292(b)). Thus, Plaintiff argues that the order is not final.

                                  15                          b.      Interlocutory Appeal § 1292(b)

                                  16          Plaintiff argues that Defendant’s request for an interlocutory appeal under section 1292 is

                                  17   untimely. Plaintiff asserts that since Defendant did not make the request within 10 days of the

                                  18   May 15 order, the motion should be rejected.

                                  19          Plaintiff also argues that Defendant has not satisfied the requirements for an interlocutory

                                  20   appeal under section 1292(b). First, plaintiff argues that the investigators exemption status does

                                  21   not present a pure question of law. Plaintiff rejects Defendant’s argument that the correct standard

                                  22   to determine a purely legal question is whether a Ninth Circuit reversal would end the litigation.

                                  23   Plaintiff argues that the application of the administrative exemption is a mixed question of law and

                                  24   fact, not a purely legal question. For support, Plaintiff cites to both this Court’s summary

                                  25   judgment order, and to Fenton v. Farmers Ins. Exchange, 2010 WL 1006523, at *1 (D. Minn.

                                  26   March 16, 2010), which stated that the application of its intensive fact determination of eligibility

                                  27   for the administrative exemption was not a controlling question of law. Plaintiff also relies on

                                  28   Tsyn v. Wells Fargo Advisors, LLC, 2016 WL 1718139 (N.D. Cal Apr. 29, 2016), which held that
                                                                                         10
                                        Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 11 of 13




                                   1   “it would not warrant a § 1292(b) appeal simply because another district court reached a different

                                   2   decision in a broadly similar case.” Id. at *4.

                                   3          Second, plaintiff maintains that there is no substantial ground for difference of opinion.

                                   4   Plaintiff argues, again relying on Tsyn, 2016 WL 1718139, at *4, that one court’s reaching a

                                   5   different conclusion in a broadly similar case does not qualify for interlocutory review. While the

                                   6   Plaintiff acknowledges the split in authority between the Circuit Courts on the directly related

                                   7   prong of the administrative exemption, Plaintiff maintains that the split was due in part to factual

                                   8   distinctions between the two cases and also whether an inspector’s ancillary work is encompassed

                                   9   within the directly related prong of the FLSA. However, Plaintiff argues that the “ancillary work

                                  10   test” has already been rejected by the Ninth Circuit and thus, there is no substantial ground for a

                                  11   difference in opinion to justify an immediate appeal.

                                  12          Lastly, Plaintiff argues that an appeal will not materially advance the litigation. While
Northern District of California
 United States District Court




                                  13   Plaintiff admits that a full reversal by the Ninth Circuit would likely avoid the need for trial,

                                  14   Plaintiff argues that the more likely outcome of an appeal is either the Court affirming this court’s

                                  15   decision or reversing in part and finding factual disputes, which would require a trial. Thus,

                                  16   Plaintiff argues that an appeal would only serve to delay a trial and likely result in multiple

                                  17   appeals.

                                  18          B.      Analysis

                                  19                  1.      Defendant Has Not Met Rule 54(b)’s Standards or 1292(b)’s
                                  20                          Requirements for Interlocutory Appeal
                                              Defendant’s motion does not meet the standards under either Rule 54(b) or 28 U.S.C. §
                                  21
                                       1292(b). Although the underlying question of whether these Plaintiffs are properly qualified as
                                  22
                                       exempt or nonexempt under federal and state law is not an easy one, Defendant has not shown that
                                  23
                                       this case presents extraordinary circumstances, or that the threshold requirements for entering
                                  24
                                       judgment under Rule 54(b) or allowing interlocutory appeal have been met. While there is overlap
                                  25
                                       among the Rule 54(b) and § 1292(b) factors, Defendant’s briefing conflates some of the factors.
                                  26
                                       Its primary argument is that different district and circuit courts are reaching different conclusions
                                  27
                                       on the administrative exemption question than the conclusion reached by this Court on May 15,
                                  28
                                                                                         11
                                        Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 12 of 13




                                   1   2019.

                                   2             First, a determinative ruling on the employee classification question from the Ninth Circuit

                                   3   would not control all claims or defenses in this lawsuit. If there is a trial and Defendant appeals

                                   4   the verdict, the Ninth Circuit may determine that, in this case, evidence that came out in trial

                                   5   contradicts the undisputed facts that the Court considered when adjudicating the parties’ summary

                                   6   judgment motions such that a remand is appropriate and further proceedings are necessary to

                                   7   reevaluate the nature of the Plaintiffs’ duties as applied to federal and state labor and employment

                                   8   statutes. Although the claims here differ from those in the Tessera litigation, the situation here

                                   9   echoes the Ninth Circuit’s holding there: “the ‘order does not present final adjudication of a

                                  10   complete claim on the facts, the theories for relief, or the parties.’” 743 Fed.Appx. at 141-42

                                  11   (citations omitted).

                                  12             Second, Plaintiffs have not shown that there is a substantial ground for difference of
Northern District of California
 United States District Court




                                  13   opinion. The submitted opinions suggest that reasonable minds may differ, but they do not meet

                                  14   the substantial requirement. The Court squarely addressed this issue in its May 15, 2019 Order

                                  15   and discussed in detail the different results in the Calderon and Foster cases from the Fourth and

                                  16   Sixth Circuits, respectively, as well as authority from the Ninth Circuit in the McKeen-Chaplin

                                  17   opinion (which sided with Calderon and several opinion letters from the Department of Labor

                                  18   finding that factual investigations, like the ones conducted by the Plaintiffs here, do not constitute

                                  19   administrative work that falls within the scope of the administrative exemption). The fact that

                                  20   different courts are reaching different conclusions on the administrative exemption issue is not a

                                  21   basis to enter judgment under Rule 54(b) nor certify the May 15, 2019 Order for interlocutory

                                  22   appeal.

                                  23             Finally, Defendant has not met its burden to demonstrate that an immediate appeal will

                                  24   materially advance the termination of the litigation. Based on the Ninth Circuit’s ruling in

                                  25   McKeen Chaplin, it is far from clear that an interlocutory appeal likely would accelerate the pace

                                  26   of this litigation and minimize either side’s burden. Instead, an appeal of this issue could delay the

                                  27   ultimate termination of this case. Accordingly, the Court finds that this case is not an exceptional

                                  28   one that warrants interlocutory appeal.
                                                                                          12
                                        Case 3:17-cv-00034-EDL Document 181 Filed 09/09/19 Page 13 of 13




                                   1           Furthermore, even if Defendant had met the standard, this case is not appropriate for the

                                   2   Court to exercise its discretion to allow such an unusual acceleration of appellate review, for all

                                   3   the reasons stated above.

                                   4                   2.      Defendant’s Motion is Untimely

                                   5           Defendant did not file its motion for interlocutory appeal until nearly 45 days after the

                                   6   Court’s May 15, 2019 Order. In its Reply to Plaintiffs’ argument that its motion is untimely,

                                   7   Defendant explains that part of the reason for the delay was to wait for Plaintiffs’ initial proposed

                                   8   trial plan in order to incorporate portions of that plan in its motion for interlocutory appeal. Dkt.

                                   9   No. 165 at 8.

                                  10           Defendant’s explanation for its delay in seeking certification does not provide a sound

                                  11   basis to effectively nullify the speed contemplated by the ten-day limitation set forth in section

                                  12   1292(b). It also cuts against Defendant’s argument that the administrative exemption question is a
Northern District of California
 United States District Court




                                  13   controlling one of law. If this were true, there would appear to be no need or justification to wait

                                  14   to see Plaintiffs’ trial plan to inject it into the present dispute on an issue of law. Defendant’s

                                  15   present motion should stand on its own. Accordingly, as an alternative basis, the Court denies

                                  16   Defendant’s motion as untimely. Weir, 915 F.2d at 287 (holding that later certification is proper

                                  17   “only if there is a reason for the delay”).

                                  18   V.      CONCLUSION

                                  19           For the reasons set forth above, Defendant’s motion is DENIED.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: September 9, 2019

                                  23

                                  24
                                                                                                      ELIZABETH D. LAPORTE
                                  25                                                                  United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          13
